This was a cause brought before the justice by the defendant in certiorari, against the plaintiff in certiorari. On the appearance of the parties, at the defendant’s request, the cause was adjourned for fourteen days; on this adjournment the parties again met, and agreed to submit the matter in controversy to reference: the referees to report at any time not exceeding fourteen days. The referees reported in favor of the plaintiff glO 35 cents, on which report the justice rendered judgment, with g4 04 costs. It was contended, on the part of the plaintiff in this Court, against whom the judgment below was rendered,
1st. That the paper purporting to be a state of demand, [*] ought either to be considered as no state of demand, or from its uncertainty and want of substance, tobe insufficient as such. But as all matters in controversy had been submitted to reference, the Court were of opinion, that this objection could not be supported.
2d. That it appeared that the justice had adjourned the trial beyond fifteen days; but as the rule of reference was by consent, the adjournment, or rather time given to the referees to report was by consent; and that this objection could not bo sustained.
3d. That the referees in their report, had set down the sum found in figures, and not in words at length. But the Court said that they had never gone so far as to reverse for that cause.
4th. That the justice had rendered judgment for more cost than the law allowed; but this not appearing on the record of the justice, the judgment was affirmed.